Exhibit 10.1
 
CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (the "Agreement") dated as of the 20th day of June,
2012 (the "Effective Date").


BETWEEN:


RESPONSE BIOMEDICAL CORP., a British Columbia corporation with an address at
1781 – 75th Avenue West, Vancouver, BC V6P 6P2
 
(hereinafter referred to as “Response”)
 
AND:
 
Jeffrey L. Purvin, a management consultant, having a residence at 21 Sandstone,
Portola Valley, CA 94028


(hereinafter referred to as “Jeffrey Purvin”)


WITNESSES THAT WHEREAS:


A.
Response develops, manufactures and markets rapid on-site diagnostic tests for
use with its RAMP® platform for clinical and environmental applications;

 
B.
Jeffrey Purvin is a management consultant with related business expertise; and

 
C.
Jeffrey Purvin has agreed to provide services, as set out in Schedule “A”
attached hereto (the “Services”) to Response;

 
NOW THEREFORE, in consideration of the premises and mutual covenants herein
contained, Response and Jeffrey Purvin (the “Parties”) agree to the following:


1.           Term


1.1         This Agreement will be for an initial term of three (3) months or
such earlier date that Jeffrey Purvin is able to take up employment as
Response’s CEO in Vancouver, having obtained the necessary work permit to work
in Canada (the “Term”).


2.           Responsibilities of Jeffrey Purvin


2.1         During the Term, Jeffrey Purvin shall provide the Services as an
independent management consultant, with that standard of care, skill and
diligence normally provided by professional persons in this industry in the
performance and discharge of similar duties and responsibilities.


2.2         The Services shall be performed and discharged solely by Jeffrey
Purvin, and shall not be subcontracted or assigned to any other person or third
party.  The Parties agree that Jeffrey Purvin will be providing his full-time
efforts and attention to the Services.


2.3         The means and manner for the performance and discharge of the
Services hereunder will be within Jeffrey Purvin's own discretion and control;
provided that such Services are performed and discharged in accordance within
the standards described in Section 2.1 above.


 
- 1 -

--------------------------------------------------------------------------------

 
3.           Reports


3.1         Jeffrey Purvin shall report directly to the Board of Directors of
Response and shall furnish oral or written reports satisfactory in format and
content as may be reasonably requested by Response from time to time sufficient
to apprise Response concerning the Services rendered.


4.           Fees and Expenses
 
4.1         Fees.  During the Term, Response will pay Jeffrey Purvin a monthly
fee of CDN$30,750.00 for all of the Services performed.  Response will reimburse
Jeffrey Purvin for all business-related expenses actually and reasonably
incurred in the course of Response’s business, in accordance with Response’s
policies, where submitted in a detailed expense report with proof of payment.
 
4.2         Benefits.   During the Term, Response will reimburse medical and
dental costs actually and reasonably incurred by Jeffrey Purvin, up to a total
maximum of CDN$15,000.00.
 
4.3         Applicable Taxes.  Jeffrey Purvin will charge, and Response will
pay, applicable taxes on all fees payable by Response to Jeffrey Purvin under
this Agreement.  In addition, to the extent that applicable law requires any
amounts payable to Jeffrey Purvin hereunder to be withheld and remitted to
relevant taxation authorities, Response shall be permitted to withhold and remit
such amounts to such authorities and, upon doing so, shall be deemed to have
satisfied its obligations hereunder to make such payments to Jeffrey Purvin.
 
4.4         Expenses.  Within 15 days of the presentation of legitimate business
receipts to Response by Jeffrey Purvin, Response shall reimburse Jeffrey Purvin
for all reasonable expenses incurred by Jeffrey Purvin in the performance of his
duties pursuant to this Agreement. Reasonable expenses do not include regular
travel to and from the Response offices.
 
To the extent the provision of Services hereunder requires Jeffrey Purvin to
register with applicable taxation authorities, Jeffrey Purvin will complete such
registration and, upon request, provide all information reasonably requested by
Response in connection with such registration.
 
5.           Disclosure of Intellectual Property


5.1         Jeffrey Purvin agrees to make prompt and complete disclosure to
Response of all inventions and discoveries made or conceived by Jeffrey Purvin
while this Agreement is in effect, or within a reasonable time thereafter, and
which arise out of or relate to the performance of the Services.  Jeffrey Purvin
also agrees to keep necessary records, including notes, sketches, drawings,
models and data supporting all such inventions and discoveries made by Jeffrey
Purvin during the course of performing the Services.  Upon the request of
Response, Jeffrey Purvin agrees to promptly furnish to Response all such
records.


6.           Assignment of Intellectual Property


6.1         All inventions and discoveries, including any reports, data,
specifications or other materials made by Jeffrey Purvin which arise out of or
pertain to the Services or any other work done by Jeffrey Purvin in his capacity
as a director of, or consultant to, Response (collectively, the "Intellectual
Property"), shall be assigned to Response, including all of Jeffrey Purvin's
right, title and interest in and to such Intellectual Property, together with
patents or patent applications in respect thereof.  Jeffrey Purvin further
agrees that, upon request of Response, Jeffrey Purvin will to execute all
necessary documentation, take such steps and cooperate to the fullest degree
with Response in securing, maintaining, and enforcing any such patents or other
rights in respect of the Intellectual Property which arise out of the
performance of the Services.  It is understood, however, that these obligations
undertaken by Jeffrey Purvin will be at no expense to Jeffrey Purvin.


 
- 2 -

--------------------------------------------------------------------------------

 
6.2         All written work, research, graphics, documentation and materials
generated by Jeffrey Purvin (collectively, the “Work Product”) shall be the sole
and exclusive property of Response either by operation of the “work for hire”
doctrine to the extent it is applicable or by assignment without additional
compensation of all rights of copyright from Jeffrey Purvin and/or Jeffrey
Purvin’s employees or agents at such time as Response may request.  Jeffrey
Purvin expressly agrees that all Work Product created pursuant to this Agreement
is created as “work for hire” for Response and that the fees to be paid to
Jeffrey Purvin for the Services are full, fair and adequate consideration for
Jeffrey Purvin’s conveyance to Response of the copyrights in all Work
Product.  Response shall have complete control and authority over the content
and quality of all Work Product that may be generated by Jeffrey Purvin under
this Agreement and may reject or modify such Work Product for any reason
whatsoever.  All original documents, exhibits, samples or other materials
provided by Response to Jeffrey Purvin in connection with the Services to be
performed by Jeffrey Purvin under this Agreement shall remain the property of
Response, and shall be returned to Response immediately upon request.  Further,
Jeffrey Purvin hereby agrees to irrevocably waive all moral rights whatsoever
within the Work Product.


6.3          To the extent required, Response hereby grants to Jeffrey Purvin a
non-exclusive, royalty-free license to use the Intellectual Property arising
from the performance of the Services solely for the further performance of the
Services hereunder.  The Parties acknowledge and agree that Jeffrey Purvin will
not acquire any right, title or interest in or to the Work Product or any
Intellectual Property.


Jeffrey Purvin agrees that Response, its assignees and their licensees are not
required to designate Jeffrey Purvin as the author of any developments, Work
Product or Intellectual Property.  Jeffrey Purvin hereby waives in whole all
moral rights which he may have in the developments, Work Product or Intellectual
Property, including the right to the integrity of the developments, Work Product
or Intellectual Property, the right to be associated with the developments, Work
Product or Intellectual Property, the right to restrain or claim damages for any
distortion, mutilation or other modification of the developments, Work Product
or Intellectual Property, and the right to restrain use or reproduction of the
developments, Work Product or Intellectual Property in any context and in
connection with any service, cause or institution.


7.           Confidentiality and Proprietary Information


7.1         It is understood and agreed that the information developed by or
communicated to Jeffrey Purvin in the performance of the Services is of a highly
confidential nature and Jeffrey Purvin agrees that, unless the prior written
approval of Response has been obtained, neither Jeffrey Purvin nor any persons
or entities in the employ or control of Jeffrey Purvin will make any use of, nor
make any oral or written disclosure of, such information, directly or
indirectly, either during or after the Term, except to persons, including
employees and authorized agents of Response and/or its affiliates, who may be
designated by Response to work with such persons or entities.


7.2         The confidentiality restriction set out above does not apply to
information which:


 
(a)
has been in the public domain prior to such disclosure;



 
(b)
becomes part of the public domain through no breach of an obligation by Jeffrey
Purvin or its employees or agents, to whom Jeffrey Purvin has disclosed the
same;



 
- 3 -

--------------------------------------------------------------------------------

 
 
(c)
is provided to Jeffrey Purvin by others or a third party who was or is not under
an obligation of confidence to Response at the time of the disclosure to Jeffrey
Purvin; or



 
(d)
is required to be disclosed by law or regulation or in response to a valid order
of a court or other governmental body, but only to the extent of and for the
purpose of such law, regulation or order, but then only if Jeffrey Purvin first
notifies Response of the required disclosure and cooperates reasonably with
Response’s efforts to contest or limit the scope of such order.



7.3         Jeffrey Purvin shall disclose such confidential information only to
employees or agents who need to know such information in order to carry out the
duties required to perform the Services, and then only after such persons have
agreed to maintain the confidentiality of the information and to use the
information only for the purposes set out in this Agreement.


7.4         Neither Party shall disclose any terms or conditions of this
Agreement or its purpose, nor use the name of the other Party, nor any of its
affiliates, directors, officers, employees, subcontractors or agents, in any
publicity, advertising, or news release without the prior written approval of an
authorized representative of such other Party.


7.5         Without limiting the generality of any of the foregoing, Jeffrey
Purvin shall not publish or present the data and information that may be
generated or derived as the result of the Services performed by Jeffrey Purvin
under this Agreement without the prior written consent of Response. For greater
certainty, publications or presentations shall include but are not limited to
presentations at symposia, national, or regional professional meetings, and
publications in journals, theses, or dissertations.


7.6         Jeffrey Purvin acknowledges that any violation of any of the
provisions of this Article 7 or the preceding Article 6 may result in immediate
and irreparable damage to Response and agrees that in the event of such
violation, Response shall, in addition to any other right, relief, or remedy
available at law, be entitled to any equitable relief that any court of
competent jurisdiction may deem just and proper.


8.           Compliance with Laws


8.1         Jeffrey Purvin shall at all times comply with all state, federal,
provincial and local laws, rules and regulations applicable to the performance
of the Services and shall be responsible for any registrations, filings, fees or
permits that may be required by law as a result of Jeffrey Purvin’s rendition of
the Services.  To the extent that the Services involve or constitute lobbying,
Jeffrey Purvin shall comply with all applicable state, federal, provincial and
local laws, rules and regulations regarding lobbying and shall be responsible
for any and all registrations, filings and reports required thereunder.  Jeffrey
Purvin’s reports shall specifically identify those activities, if any, that
constitute lobbying under applicable federal, provincial, state or local laws,
rules and regulations.


9.           Conflict of Interest


9.1         If, at any time during the Term, Jeffrey Purvin or any business
entity in which Jeffrey Purvin owns an interest, or any or all persons or
entities in the employ or control of Jeffrey Purvin, performs or proposes to
perform Services for others which may conceivably, either directly or
indirectly, conflict with the interests of Response, Jeffrey Purvin agrees to
request in advance and in writing the approval of Response which may be granted
or withheld at the discretion of Response.  By entering into this Agreement with
Response, Jeffrey Purvin represents that no such conflicting interests,
agreements, or obligations with any other party now exist.  Nothing herein
contained shall restrict Jeffrey Purvin from providing non-conflicting
consulting Services to others during the Term, consistent with the duties and
responsibilities of the consulting demands of Response on the time of Jeffrey
Purvin, as provided herein.


 
- 4 -

--------------------------------------------------------------------------------

 
10.        Representations and Warranties


10.1       Each of the Parties represents and warrants to the other Party that
it has the full power, right and authority to execute and deliver this Agreement
and perform any obligations it has hereunder.  Jeffrey Purvin further warrants
and represents to Response that Jeffrey Purvin:


 
(a)
has not been subject to any legal or regulatory discipline, nor has Jeffrey
Purvin ever been suspended, debarred or otherwise disqualified from performing
and discharging the  Services similar to the Services required hereunder by any
governmental, regulatory or administrative body or organization having
jurisdiction over Jeffrey Purvin;



 
(b)
is not bound by any agreement which would restrict Jeffrey Purvin in performing
and discharging the Services for Response and will not breach any obligation of
confidentiality owed to any third party in performing such Services for
Response; and



 
(c)
will not use any third party proprietary information to perform and discharge
the Services for Response unless any such third party proprietary information is
licensed to Response.



11.        Termination


11.1       This Agreement may be terminated at any time by written agreement of
the Parties, or under the terms below.


11.2       This Agreement may also be terminated immediately by Response upon
the occurrence of any of the following events:


 
(a)
Material breach of any law or regulation by the other Party;



 
(b)
Material breach of the terms of this Agreement by the other Party;



 
(c)
Any dishonest act, conduct involving moral turpitude, or any other conduct that
could adversely affect the reputation or public image of the other Party; or



 
(d)
The inability or refusal of the other Party to perform and discharge the
obligations hereunder.



11.3       No exercise by a party of any right of termination will constitute a
waiver of any right of a party for recovery of any monies then due to it
hereunder or any other right or remedy a Party may have by law or by this
Agreement.


11.4       This Agreement may also be terminated at the convenience of either
Party without cause at any time during the Term, by that Party providing the
other Party with two (2) weeks prior written notice of such termination.


 
- 5 -

--------------------------------------------------------------------------------

 
11.5       The Parties agree that Response may, at its sole discretion,
immediately terminate this Agreement at any time by paying Jeffrey Purvin the
fees he would have been paid during the notice period provided for under Article
11.4.


12.        Consequences of Termination


12.1       Upon termination of this Agreement for any reason, all further
obligations of the Parties shall cease except as specifically described
elsewhere herein.


12.2       Notwithstanding the expiration or termination of this Agreement for
any reason whatsoever, the respective rights and obligations set forth in
Articles 5 through 13 shall continue in full force and effect until they have
been completely exercised or discharged.


12.3       Upon termination of this Agreement for any reason, or at any time
upon request by Response, Jeffrey Purvin will promptly return to Response all
company property including all written information, tapes, discs or memory
devices and copies thereof, and any other material on any medium in his
possession or control pertaining to Response, the Business and the Services,
without retaining any copies or records of any Confidential Information
whatsoever.  Jeffrey Purvin will also return any keys, pass cards,
identification cards, products, samples, tools, lists, equipment or other
property belonging to Response or Response’s customers


13.        Governing Law and Dispute Resolution


13.1       In the event of a dispute arising out of or in connection with this
Agreement, or in respect of any legal relationship associated with it or from
it, which does not involve the Company seeking a court injunction or other
injunctive or equitable relief to protect its business, confidential information
or intellectual property, that dispute will be resolved confidentially as
follows:


 
(a)
Amicable Negotiation – The Parties agree that, both during and after the
performance of their responsibilities under this Agreement, each of them will
make bona fide efforts to resolve any disputes arising between them by amicable
negotiations;



 
(b)
Mediation – If the Parties are unable to negotiate resolution of a dispute,
either Party may refer the dispute to mediation by providing written notice to
the other Party.  If the Parties cannot agree on a mediator within thirty (30)
days of receipt of the notice to mediate, then either Party may make application
to the British Columbia Arbitration and Mediation Society to have one
appointed.  The mediation will be held in Vancouver, BC, in accordance with the
British Columbia International Commercial Arbitration Centre’s (the “BCICAC”)
Commercial Mediation Rules, and each Party will bear its own costs, including
one-half share of the mediator’s fees.



 
(c)
Arbitration – If, after mediation, the Parties have been unable to resolve a
dispute and the mediator has been inactive for more than 90 days, or such other
period agreed to in writing by the Parties, either Party may refer the dispute
for final and binding arbitration by providing written notice to the other
Party.  If the Parties cannot agree on an arbitrator within thirty (30) days of
receipt of the notice to arbitrate, then either Party may make application to
the British Columbia Arbitration and Mediation Society to appoint one.  The
arbitration will be held in Vancouver, BC, in accordance with the BCICAC’s
Shorter Rules for Domestic Commercial Arbitration, and each Party will bear its
own costs, including one-half share of the arbitrator’s fees.



 
- 6 -

--------------------------------------------------------------------------------

 
13.2       This Agreement and the rights of the Parties hereunder shall be
governed by and interpreted in accordance with the laws of the Province of
British Columbia and the federal laws of Canada applicable therein.


14.        Miscellaneous


14.1       Relationship.  It is understood and agreed by the Parties that in the
performance of this Agreement, Jeffrey Purvin is acting solely as independent
contractor and not as an employee of Response.  Further, nothing in this
Agreement shall be construed or implied to create a relationship of partners,
agency, joint ventures, or of employer and employee.


14.2       Assignment.  This Agreement is not assignable, either directly or
indirectly, by either party, without the prior written consent of the other,
which consent may be arbitrarily withheld.


14.3       Severability.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision.


14.4       Waiver.  No failure on the part of either Party to exercise any
right, power, or privilege hereunder shall operate as a waiver thereof, or of
any other right, power, or privilege hereunder preclude any other or further
exercise thereof, or the exercise of any other right, power or privilege.


No extension of time for performance of any obligation or act shall be deemed an
extension of the time for performance of any other obligation or act.  Except as
specifically provided herein, the exercise of any remedy provided in this
Agreement shall not be a waiver of any other right or remedy provided by law or
in equity.


14.5       Entire Agreement.  Except as herein expressly provided, this
Agreement constitutes the entire agreement between the Parties with respect to
the subject matter hereof and shall supersede all previous negotiations,
commitments, and understandings, except for any confidential disclosure
agreement which Jeffrey Purvin may have entered into with Response prior to the
execution of this Agreement, the terms of which shall continue to apply.


14.6       Currency.  Unless otherwise specifically provided in this Agreement,
all references to dollar amounts or other money amounts are expressed in terms
of lawful money of Canada.


14.7       Titles.  The clause titles used herein are for convenience only and
shall not be construed as part of this Agreement or used in interpreting or
construing this Agreement.


14.8       Amendments.  None of the terms, conditions or provisions of this
agreement shall be held to have been changed, waived, varied, modified or
altered by any act or knowledge of either Party, their respective agents or
employees unless done so in writing signed by authorized signatories of both
Parties.


14.9       Time of Essence.  Time shall be of the essence of this Agreement.


14.10     Costs.  Save as expressly otherwise provided in this Agreement, each
of the Parties shall bear its own legal, accounting and other costs, charges and
expenses.


14.11     Counterparts.  This Agreement may be signed in counterparts which,
when taken together, shall constitute the entire agreement.




 
- 7 -

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF the Parties have duly executed this agreement as of the date
first above written.


RESPONSE BIOMEDICAL CORP.

                         
By:
/s/ Patricia Massitti     June 27, 2012   Authorized Signatory     Date        
           

 

SIGNED, SEALED AND DELIVERED       by Jeffrey Purvin in the presence of:        
                            /s/ Bradley Dary     /s/ Jeffrey Purvin Signature of
Witness     Jeffrey Purvin                               Bradley Dary       Name
of Witness (please print clearly)      

 
- 8 -

--------------------------------------------------------------------------------

 
 
Schedule "A"


Description of Services


Management Consultant, CEO


 
The Consultant will perform those business and professional duties normally or
usually associated with the position of CEO, and such other or different duties
as may from time to time be assigned to the Consultant by the Company’s Board of
Directors (the “Board”), including managing and administering the day-to-day
operation of the Company with the following specific duties and
responsibilities:
 
 
a.
to provide leadership and vision to manage the Company in the best interests of
its shareholders and other stakeholders;



 
b.
to conduct ongoing strategic planning and establish long-term goals for the
Company;



 
c.
to evaluate management systems and operation;



 
d.
to report to the Board in a timely manner and act as a liaison between
management and the Board;



 
e.
to assist the Board with policy development;



 
f.
to train, develop, manage and assess the performance of senior management;



 
g.
to serve as primary external spokesperson for the Company; and



 
h.
such other duties and responsibilities suitable to a CEO position as may be
assigned by the Board.



The Consultant is responsible for meeting the corporate objectives of the
Company as are periodically developed by the Board in consultation with
management.


The Board may make reasonable changes to the Consultant’s duties, without notice
in accordance with its business needs, and any changes will not constitute a
breach of the terms of this Agreement.
 
 
 
- 9 -
